Exhibit 10.1  

 

Extension of Agreement to Organize

 

and

 

Operate A Joint Venture

 

Pursuant to ARTICLE X, TERMINATION, the Parties hereto to that certain Agreement
to Organize and Operate a Joint Venture dated June 14, 2018 (“Agreement”), as
amended on June 29, 2018 and July 16, 2018, hereby agree to extend the Closing
Date of the Agreement up to and including Friday, August 31, 2018.

 

All other terms of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
August 17, 2018.

 

    Digital Power Lending, LLC                 By:   /s/ William Corbett      
William Corbett, Manager                             QPAGOS                    
      By:   /s/ Gaston Pereira       Gaston Pereira, Chief Executive Officer    
                        Innovative Payment Systems, Inc.                        
  By:   /s/ Greg Rovner       Greg Rovner                      

 

 

 

 

 

 

 

 

 

 

 

